Citation Nr: 0520865	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an increased rating for post-traumatic 
degenerative joint disease of the left shoulder, currently 
evaluated as 10 percent disabling, to include the propriety 
of the reduction from 20 percent disabling.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993, including a period of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  In a March 1999 
rating decision, the RO denied a rating in excess of 10 
percent for a service-connected left shoulder disability.  
The veteran perfected an appeal with regard to that decision.  
During the pendency of that appeal, the RO in an April 2000 
rating decision granted a 20 percent rating for the left 
shoulder disability, effective in June 1998.  With regard to 
the award, the RO stated that its decision represented a 
complete grant of benefits sought on appeal and that the 
evaluation was subject to future examination based on pending 
surgery.  In January 2001, the RO notified the veteran that 
it was reviewing his case to determine if a change in his 
rating was warranted.  In a September 2001 rating decision, 
the RO determined to reduce the left shoulder disability 
rating from 20 percent to 10 percent, to be effectuated in 
December 2001.  The veteran appealed this decision, claiming 
that a rating in excess of 10 percent was warranted.  

This case was previously before the Board in June 2003, at 
which time the Board informed the veteran that it was 
developing his case rather than remanding it to the RO.  In 
June 2003, the Board issued a letter to the veteran, 
requesting that he submit additional medical treatment 
information and informing him that he would be scheduled for 
an examination in connection with his appeal.  However, in a 
document dated in September 2003, the Board explained that, 
as a result of a Federal Circuit Court decision and other 
policy considerations, it had determined to remand the case 
to the RO for additional development and readjudication of 
the veteran's claim.  Subsequently, the RO returned the case 
to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board remanded this case in September 2003 for additional 
development.  In part, the veteran was to undergo a VA 
examination to assess the severity of his service-connected 
left shoulder disability, with emphasis on factors relevant 
to functional loss, consistent with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO notified the veteran of a scheduled 
examination in February 2004, but he failed to appear.  A May 
2004 note in the claims file indicates that the examination 
request must be re-inputted to the correct VA medical center 
(the veteran no longer lives in Utah) and with the correct 
address of the veteran.  Another examination was scheduled in 
June 2004, but the veteran again failed to appear.  Copies of 
the letters sent to the veteran, notifying him of the 
scheduled VA examinations in February 2004 and June 2004, are 
of record.  While they both reflect the veteran's correct 
city, state, and zip code, they also reflect his old mailing 
address (i.e., Post Office box) in Utah.  As it is not known 
whether the veteran was timely apprised of the examinations, 
he should be afforded another opportunity to appear for a VA 
examination.  In that regard, it is noted that both letters 
in 2004 show that he was scheduled for examinations at the 
Salt Lake City VA Medical Center, but it is not entirely 
clear whether an examination in his home state would be more 
appropriate.  

In sum, further development is necessary in this case, in 
accordance with the previous Board remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination 
to determine the nature and extent of 
disability from the left shoulder 
arthritis.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
left shoulder degenerative joint disease.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the veteran is supported by 
adequate pathology (e.g., muscle spasm) 
and is evidenced by his visible behavior 
(e.g., facial expression or wincing, on 
pressure or manipulation).  The 
examiner's inquiry in this regard should 
not be limited to muscles or nerves, but 
should include all structures pertinent 
to movement of the joint.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
due to the left shoulder disability that 
develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



